Per Curiam.
The only conclusion which the evidence warrants as to compensation is that the plaintiffs were to receive fifty dollars.
The witness Silverman alone testified as to the amount of the commissions, and he said that the plaintiffs were to get fifty dollars.
There was no evidence which conflicts with his statement.
As to jurisdiction, see Worthington v. London Guarantee & Accident Co., 164 N. Y. 81.
*736The judgment is, therefore, modified by reducing it $100, and as modified is affirmed, without costs.
Present: Truax, P. J., Scott and Dugro, JJ.
Judgment modified, and as modified affirmed, without costs.